DETAILED ACTION
	This office action is response to communications for Application No. 16/060,219 filed on 1/12/2022.
Claims 1, 2, 19, 20, 24-27, and 35 are amended.
Claims 101, 107, and 110 are cancelled. 
Claims 131 is newly added.
	Accordingly, Claims 1-2, 6-7, 11-12, 17-20, 24-28, 30, 32, 35, 40, 131 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/12/2022 has been entered. 

Response to Arguments
35 U.S.C. 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 103 rejections have been fully considered but moot in view of amendments. However, a new ground of rejection with respect to 35 U.S.C 103 is made in view of newly found prior art references necessitated by those amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-2, 17-20, 32, 35, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (U.S. Patent Publication No. 2016/0045317 A1, hereinafter “Lang”) in view of Hodgson et al. (U.S. Patent Publication No. 2005/0119661 A1, hereinafter “Hodgson”). 

Regarding claim 1, Lang discloses a method of determining an implant configuration in an orthopedic arthroplasty procedure associated with a joint of a patient (Lang, [0024], “Various embodiments described herein include the use of automated and/or semi-automated computing systems to obtain, quantify, classify and/or model patient anatomical image data for use in selecting and/or designing surgical tools, implants and/or surgical procedures to repair and/or replace portions of a patient's anatomy.” Also, [0119], “Optionally, other data including anthropometric data may be added for each patient. These data can include but are not limited to the patient's age, gender, weight, height, size, body mass index, and race.”), the method comprising:
(a) acquiring medical image information of the joint of the patient (Lang, [0026], “An initial step in repairing and/replacing one or more anatomical features of a patient is to assess the size, shape and/or condition of the relevant patient anatomy. For an orthopedic implant, this process typically includes obtaining one or more images of the patient's joint and/or other relevant patient anatomy (e.g., adjacent anatomical areas and/or other features of interest) using, for example, non-invasive imaging modalities (as well as other imaging and/or anatomical derivation techniques known in the art).”); 
(b) selecting an objective function (Lang, [0070], “The resultant biomotion data can be used to further optimize the implant and/or procedure design with the objective to establish normal or near normal kinematics. The implant optimizations can include one or multiple implant components.”);
(c) selecting a plurality of ligaments (Lang, [0107], “A virtual or physical implant component can be selected from the library based on similarity to prior or baseline parameter optimizations, such as one or more of (1) deformity correction and limb alignment (2) maximum preservation of bone, cartilage, or ligaments.” [0142], “In various embodiments, a kinematic profile and/or model of a joint can include biomechanical modeling, e.g., of muscles, ligaments and other soft tissues associated with the joint.”) comprising a first ligament and a second ligament associated with the joint of the patient (Lang, [0142], “In various embodiments, a kinematic profile and/or model of a joint can include biomechanical modeling, e.g., of muscles, ligaments and other soft tissues associated with the joint.”), wherein the first ligament and the second ligament are collateral ligaments (Lang, [0245, 0269, 0258] discloses collateral ligaments);
(Lang, [0025], “The image data, derived models and/or actual models can be utilized to select, design and/or manufacture surgical tools, implants and surgical techniques that, when utilized on the patient, create an optimal and/or otherwise acceptable repair and/or replacement of the relevant patient anatomy.”);
(e) running a simulation of the joint of the patient for the selected provisional implant configuration (Lang, [0058] “It may also be desirable to model various patient measurements (including non-load-bearing measurements as described above) to simulate the targeted joint and surrounding anatomy virtually. Such simulations can include virtually modeling the alignment and load bearing condition of the joint and surrounding anatomical structures for the patient standing and/or moving (i.e., walking, running, jumping, squatting, kneeling, walking up and down stairs or inclines/declines, picking up objects, etc.).”);
(f) determining from the simulation a predicted ligament strain for each of the plurality of ligaments (Lang, [0269, “(Lang, [0568], “In various embodiments, the various levels of stress and/or strain in a muscle and/or muscle group modeled may indicate relevant information for the model...” [0069, Table 2] discloses ligament tension/strains.),
(g) determining from the predicted ligament strains a value for the objective function (Lang, [0568], “In various embodiments, the various levels of stress and/or strain in a muscle and/or muscle group modeled may indicate relevant information for the model...”), (Examiner’s Note: This limitation will be disclosed by Hodgson).

	Lang does not expressly disclose wherein the objective function comprises a difference between the predicted ligament strains for the first ligament and the predicted ligament strain for the second ligament”.
(Hodgson, [0026], “FIGS. 7A and 7B are charts showing interoperator differences in estimated attachment sites and other ligament parameters in the two and three ligament model, respectively.” (Hodgson, [0052], “Three operators were recruited for this experiment. The six specimens were divided into two groups. Three were prepared with MCL, LCL and PCL ligaments intact (three-ligament model) and three were prepared with only the MCL and LCL intact (two ligament model.”) [0056], “The 95% confidence interval for the difference in the 21 or 14 parameters was also computed to compare each of the three operators.”) between the predicted ligament strains for the first ligament and the predicted ligament strain for the second ligament (Hodgson, [0087], “The total energy of the system is defined as the sum of the strain energies of the individual ligaments.” [0108], “For all simulations, the ligament strain profiles and the kinematics of the knee were calculated both before and after the placement optimization.” [0114], “FIG. 13B shows the variance in kinematics predicted by the passive kinematic model over all 30 placements.” – Examiner’s Note: Hodgson discloses the ability to calculate differences between ligament models, which includes the strain energies of the individual ligaments, which under the broadest reasonable interpretation, represents a calculating a difference between predicted ligament strains.).
	Lang and Hodgson are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling with respect to arthroplasty. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Hodgson’s design to calculate differences in predicted ligament strains according to a surgeon’s preference for optimizations (Hodgson, [0018], “The strain energy may include both true strain energy, corresponding to ligaments being under tension, and pseudostrain energy, corresponding to ligaments being slack; deviations from neutrality may be weighted differently for the two conditions, according to the surgeon's preference.”).
	 
	Regarding claim 2, Lang discloses the method of claim 1, wherein the step (d) of selecting a provisional implant configuration comprises one or more of:
	selecting a position of an implant relative to the joint of the patient (Lang, [0145], “In various embodiments, an implant component position and/or orientation could be adjusted in a hybrid kinematic model to achieve desired post-implantation joint kinematics or biomotion patterns or performance. Bone cuts or reaming or drilling or other surgical interventions could be simulated and/or adjusted to change the implant position, for example in a knee joint, a hip joint or a shoulder joint. The adjustment or optimization of the implant position and orientation and any related surgical interventions could be performed manually, with optionally re-assessment of the kinematic or biomotion pattern or performance after adjustment.”),
	selecting the implant from a library of implants (Lang [0105], “Data and models can be collected in one or more libraries for subsequent use for the same patient or for a different patient (e.g., a different patient with similar data). In certain embodiments, a library can be generated to include images from a particular patient at one or more ages prior to the time that the patient needs a joint implant.”),
	generating a design for at least part of the implant (Lang [0106], “In a similar manner, pre-existing implant designs and/or implant components can be selected from, catalogued in, and/or stored in a library. The library can include a virtual library of implants, or components, or component features that can be combined and/or altered to create a final implant. The library can include a catalogue of physical implant components. In certain embodiments, physical implant components can be identified and selected using the library. The library can include previously-generated implant components having one or more patient-adapted features, and/or components with standard or blank features that can be altered to be patient-adapted. Accordingly, implants and/or implant features can be selected from the library.”), or
	generating the design for an articulating surface of the implant (Lang [0107], “A virtual or physical implant component can be selected from the library based on similarity to prior or baseline parameter optimizations, such as one or more of (1) deformity correction and limb alignment (2) maximum preservation of bone, cartilage, or ligaments, (3) preservation and/or optimization of other features of the patient's biology, such as trochlea and trochlear shape, (4) restoration and/or optimization of joint kinematics, and (5) restoration or optimization of joint-line location and/or joint gap width. Accordingly, one or more implant component features, such as (a) component shape, external and/or internal, (b) component size, and/or (c) component thickness, can be determined precisely and/or determined within a range from the library selection. Then, the selected implant component can be designed or engineered further to include one or more patient-specific features.” – Examiner’s Note: Using the broadest reasonable interpretation, an “articulating surface” merely represents the joint of an implant.).

	Regarding claim 17, Lang discloses the method of claim 1, wherein the step of acquiring medical image information of the joint of the patient comprises deriving from the medical image information a three-dimensional representation of at least part of the anatomy of the patient (Lang, [0033], “Moreover, as shown in FIG. 2B, the segmented and selected data from multiple images can be combined to create a 3D representation of the biological structure. Alternatively, the images can be combined to form a 3D data set, from which the 3D representation of the biological structure can be derived directly using a 3D segmentation technique, for example an active surface or active shape model algorithm or other model based or surface fitting algorithm.”). 

	Regarding claim 18, Lang discloses the method of claim 17, further comprising using statistical shape models to correct the three-dimensional representation of at least part of the anatomy of the patient from a diseased condition to a healthy condition (Lang, [0087], “The shape of the repair system can be based on the analysis of an electronic image. If the articular repair system is intended to replace an area of diseased cartilage or lost cartilage, the near anatomic fit can be achieved using a method that provides a virtual reconstruction of the shape of healthy cartilage in an electronic image.” Also, [0137], “If desired, corrections can be performed to the shape of diseased cartilage by designing surgical steps (and, optionally, patient-adapted surgical tools) to re-establish a normal or near normal cartilage shape that can then be incorporated into the shape of the joint-facing surface of the component. These corrections can be implemented and, optionally, tested in virtual two-dimensional and three-dimensional models. The corrections and testing can include kinematic analysis and/or surgical steps.”). 

	Regarding claim 19, Lang discloses the method of claim 1, wherein the step (a) of acquiring medical image information of the joint of the patient comprises one or more of: 
	identifying bony landmarks or reconstructing the pre-operative joint alignment (Lang, [0049], “In various embodiments, information collected from a patient or patient group, including the image data and/or models described herein, can include points, surfaces, and/or landmarks, collectively referred to herein as “reference points.” Also, [0084], “The articular repair system may be formed or selected such that it achieves various parameters, such as, for example, a near anatomic fit or match with the surrounding or adjacent cartilage, cortical bone, trabecular bone, subchondral bone, menisci, and/or cut bone (including bone cut before or after preparing an implantation site). The shape of the repair system can be based on the analysis of an electronic image. If the articular repair system is intended to replace an area of diseased cartilage or lost cartilage, the near anatomic fit can be achieved using a method that provides a virtual reconstruction of the shape of healthy cartilage in an electronic image.” Also, [0113], “Preservation or restoration of the patient's joint kinematics can include, for example, selecting and/or designing one or more surgical steps (e.g., one or more resection cuts), one or more guide tools, and/or one or more implant components so that the patient's post-operative joint kinematics substantially match the patient's pre-operative joint kinematics and/or substantially match the patient's healthy joint kinematics (e.g., as identified from previous images of the patient's joint when it was healthy or from an image of the patient's contralateral healthy joint).”).
	Regarding claim 20, Lang discloses the method of claim 19, wherein identifying bony landmarks comprises one or more of: 
	using statistical shape models or defining (Lang, [0084], “The articular repair system may be formed or selected such that it achieves various parameters, such as, for example, a near anatomic fit or match with the surrounding or adjacent cartilage, cortical bone, trabecular bone, subchondral bone, menisci, and/or cut bone (including bone cut before or after preparing an implantation site). The shape of the repair system can be based on the analysis of an electronic image. If the articular repair system is intended to replace an area of diseased cartilage or lost cartilage, the near anatomic fit can be achieved using a method that provides a virtual reconstruction of the shape of healthy cartilage in an electronic image.”, based on the identified bony landmarks (Lang, (Lang, [0049], “In various embodiments, information collected from a patient or patient group, including the image data and/or models described herein, can include points, surfaces, and/or landmarks, collectively referred to herein as “reference points.” [0084], “The articular repair system may be formed or selected such that it achieves various parameters, such as, for example, a near anatomic fit or match with the surrounding or adjacent cartilage, cortical bone, trabecular bone, subchondral bone, menisci, and/or cut bone (including bone cut before or after preparing an implantation site). The shape of the repair system can be based on the analysis of an electronic image.”) reference systems (Lang, [0048], “In various embodiments, the virtual model can include, in addition to or instead of the surface model representation, one or more geometric reference structures. This can include, for example, planes, axes, curves or surfaces that can be used as construction parameters for one or more implants, guide tools and/or surgical procedures. The geometric reference structures can be used to define the position and shape of anatomical surfaces as well as the location and direction of any potential anatomical support structures, bone cuts and/or drill holes needed to position implants and/or surgical tools.”) or soft tissue attachments (Lang, [0141], “In an effort to improve the design and/or selection of implant components, tools and/or surgical procedures for a given patient, the accurate modeling and reproduction of in vivo joint kinematics can include the incorporation of soft tissue modeling.).

	Regarding claim 32, Lang discloses method of claim 1, further comprising (h) rejecting the provisional implant configuration if at least one of the predicted ligament strains one or more of exceeds an upper threshold for the at least one predicted ligament strain or is lower than a lower threshold for the at least one predicted ligament strain (Lang, [0568-0569], “Various models could incorporate data regarding the ability of human and other animals to coactivate agonist and antagonist muscles to increase stiffness while maintaining pose, which can mitigate instability under external loads and/or increase the accuracy of limbs in motor tasks. In various embodiments, the various levels of stress and/or strain in a muscle and/or muscle group modeled may indicate relevant information for the model, such as a value that exceeds a specified threshold and indicates the potential for injury and/or pain generation in a given muscle based upon a certain implant design and/or procedure, which may be important information to a clinician seeking to avoid such an occurrence in a patient during and after surgical recovery. Where a complete hybrid model of a given joint might be prohibitively complex, or utilize excessive computing capacity, a modified hybrid model can be evaluated that employs kinematic data from major or unique muscle groups and/or other soft tissues, while minor or peripheral groups can be estimated, combined and/or ignored.”).

	Regarding claim 35, Lang discloses the method of claim 1, wherein the step (e) of running a simulation of the joint of the patient comprises one or more of:
	simulating at least one discrete position for at least one degree of freedom of the joint of the patient (Lang, [0567], “The kinematics of each joint and the force-generating parameters for each muscle can be derived from any combinations of actual patient-specific data, experimental data, databases of relevant patients and/or mathematical approximations. The various models can estimate muscle-tendon lengths and movement arms for each of the muscles over a wide range of postures, movements and/or degrees of freedom. Given a modeled pattern of muscle activations, the hybrid kinematic model can estimate muscle forces, joint movements and surface/subsurface forces and stresses experienced by joint support structures and/or articulating surfaces (including implant component designs therefor).”) or simulating movement of the joint of the patient over at least part of its range of motion (Lang, [0059], “Accordingly, an important consideration in designing and/or replacing a natural joint with one or more implant components is proper limb alignment or, when the malfunctioning joint contributes to a misalignment, proper realignment of the limb. Alignment can include static alignment in various orientations as well as alignment throughout portions and/or all of a range of motion of the joint.” Also, [0063], “Similarly, any of these determinations can be made in any other desired planes, in two or three dimensions. A desired alignment throughout a desired range of motion may be derived using individual measurements and/or a combination of multiple measurements along multiple planes.”). 
	
	Regarding claim 40, Lang discloses the method of claim 1, wherein the step (d) of selecting a provisional implant configuration comprises selecting at least one of a position or an orientation for a joint prosthesis with respect to the joint of the patient (Lang, [0145], “In various embodiments, an implant component position and/or orientation could be adjusted in a hybrid kinematic model to achieve desired post-implantation joint kinematics or biomotion patterns or performance. Bone cuts or reaming or drilling or other surgical interventions could be simulated and/or adjusted to change the implant position, for example in a knee joint, a hip joint or a shoulder joint.”). 

Allowable Subject Matter
Claims 6, 7, 11, 12, 24-28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 101 is allowed. 

The following is an examiner’s statement of reasons for allowance: The cited prior arts of record, taken either alone or in combination, does not disclose the limitations in combination with the remaining elements and features of the independent claims, specifically:

Regarding Claim 6, while the prior arts of record discloses repeating steps to determine an optimal implant configuration, the references fail to explicitly disclose repeating step (g) determining from the predicted ligament strains a value for the objective function, wherein the objective function comprises a difference between the predicted ligament strains for the first ligament and the predicted ligament strain for the second ligament.
Claims 7, 11, and 12 are dependent upon Claim 6 and are also objected.

Regarding Claim 24, the prior arts of record fails to explicitly disclose further comprising determining from the predicted ligament strains a second value for a second objective function, wherein the second objective function a linear combination of the predicted ligament strains.

	Regarding Claim 25, while the prior arts of record (specifically Hodgson, which was relied for Claim 1) discloses differences between precited ligament strains, the references fails to explicitly disclose  further comprising determining from the predicted ligament strains a second value for a second objective function, wherein the second objective function comprises difference between the predicted ligament strains and native ligament strains for each of the plurality of  ligaments.
	Claims 26, 27, 28, and 30 are dependent upon Claim 25 and are also objected.

	Regarding Claim 131, similar to Claim 25, the prior arts of record fails to disclose (g) determining from the predicted ligament strains and native ligament strains a value for the objective function, wherein the objective function comprises a difference between the predicted ligament strain and native ligament strain for each of the at least one ligament and further wherein determining the native ligament strains comprises applying an equation =(L- Lo)/Lo wherein Lo is ligament slack length, and wherein the ligament slack length Lo is computed using the equation Lo=Lr/(Fr+1), where Lr is the ligament reference length and Fr a reference strain. As noted in the interview dated 01/08/2022, the examiner recommended incorporating the previously indicated allowable subject matter with respect to the discussed amended limitations (i.e., a difference in value of one ligament strain and another ligament strain), to overcome the prior arts of record, which appears the applicant has done. 

Conclusion
	Claims 1-2, 17-20, 32, 35, 40 are rejected.
	Claims 6, 7, 11, 12, 24-28, and 30 are objected.
	Claim 131 is allowed. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
http://www.uspto.gov/interviewpractice.

/P.T.P./						Examiner, Art Unit 2146                                                                     /KAMINI S SHAH/                                                                                                                           03/10/2022							    Supervisory Patent Examiner,
 AU 2146